Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 10/06/2022 has been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,405,217. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent is fully anticipated by the present claims. The only difference is that the current claims are broader in that they recite first and second computing devices as opposed to modular and controller devices as recited in the patent. One of ordinary skill would be motivated to broaden the claims in order to seek broader patent protection.

 
Present Application
U.S. Patent No. 11,405,217
1. A method, comprising: storing a baseline configuration signature for a first computing device, wherein the baseline configuration signature was generated based on initial configuration data for the first computing device; upon initialization of the first computing device, receiving a current configuration signature from the first computing device, wherein the current configuration signature is generated based on current configuration data, wherein the initial configuration data and the current configuration data each define a communication protocol for data communications between the first computing device and a second computing device, wherein the defined communication protocols specify at least one of a plurality of data types to be transmitted, an ordering of the plurality of data types, or a size of at least one of the plurality of data types; and upon determining the current configuration signature and the baseline configuration signature do not match, generating, by operation of one or more computer processors, a notification indicating that data subsequently received from the first computing device is of uncertain integrity.
8. The method of claim 4, wherein the initial configuration data and the retrieved configuration data each define a communication protocol for implicit intra-device data communications between the first computing device and the second computing device.
9. The method of claim 8, wherein the defined communication protocols specify the plurality of data types to be transmitted, the ordering of the plurality of data types, and the size of at least one of the plurality of data types.

2. The method of claim 1, wherein the baseline configuration signature is generated by a configuration application and received from the configuration application over a data communications network.

3. The method of claim 2, wherein the configuration application is configured to generate the baseline configuration signature using initial configuration data for the first computing device and upon successful configuration of the first computing device.

4. The method of claim 3, wherein the first computing device is configured, upon initialization, to retrieve configuration data on the first computing device at the time of initialization and to generate the current configuration signature using the retrieved configuration data.

5. The method of claim 4, wherein the baseline configuration signature comprises a hash value, and wherein the configuration application is configured to use the initial configuration data as input to a predefined hash function to generate the baseline configuration signature.

6. The method of claim 5, wherein the current configuration signature comprises a second hash value, and wherein the first computing device, upon initialization, is configured to use the retrieved configuration data as input to the predefined hash function to generate the current configuration signature.
7. The method of claim 1, further comprising: subsequent to determining the current configuration signature and the baseline configuration signature do not match, flagging one or more data values received from the first computing device as of uncertain integrity.

10. A method, comprising: upon initialization of a first computing device, generating a current configuration signature using current data values for a predefined set of configuration parameters; receive a baseline configuration signature from a second computing device, wherein the baseline configuration signature was generated based on initial configuration data, wherein the initial configuration data and the current configuration data each define a communication protocol for communications between the first computing device and the second computing device, and wherein the defined communication protocols specify at least one of a plurality of data types to be transmitted, an ordering of the plurality of data types, or a size of at least one of the plurality of data types; and upon determining the current configuration signature and the received baseline configuration signature do not match, generating a notification indicating that data communicated between the first computing device and the control device are of uncertain integrity.
16. The method of claim 15, wherein the defined communication protocols specify the plurality of data types to be transmitted, the ordering of the plurality of data types, and the size of at least one of the plurality of data types.
17. The method of claim 10, further comprising: subsequent to determining the current configuration signature and the baseline configuration signature do not match, flagging one or more data values received from the control device as of uncertain integrity.

11. The method of claim 10, wherein the baseline configuration signature is generated by a configuration application.

12. The method of claim 11, wherein the configuration application is configured to generate the baseline configuration signature using initial configuration data for the first computing device and upon successful configuration of the first computing device.

13. The method of claim 12, wherein the baseline configuration signature comprises a hash value, and wherein the configuration application is configured to use the initial configuration data as input to a predefined hash function to generate the baseline configuration signature.

14. The method of claim 13, wherein the current configuration signature comprises a second hash value, and wherein the first computing device, upon initialization, is configured to use the current data values for the predefined set of configuration parameters input to the predefined hash function to generate the current configuration signature.

15. The method of claim 14, wherein the initial configuration data and the retrieved configuration data each define attributes of a respective communication protocol for an implicit communication of data between the first computing device and the second computing device.

18. A system, comprising: a first computing device, comprising: a first one or more computer processors; and a first non-transitory memory containing computer program code that, when executed by operation of the first one or more computer processors, performs a first operation; and a second computing device, comprising: a second one or more computer processors; and a second non-transitory memory containing computer program code that, when executed by operation of the second one or more computer processors, performs a second operation; wherein the first operation comprises: generating a current configuration signature using current data values for a predefined set of configuration parameters; and transmitting the current configuration signature to the second computing device over a data communications network; and wherein the second operation comprises: storing a baseline configuration signature for the first computing device, wherein the baseline configuration signature was generated based on initial configuration data for the first computing device; receiving, from the first computing device, the current configuration signature, wherein the initial configuration data and the current configuration data each define a communication protocol for implicit intra-device data communications between the first computing device and the second computing device, wherein the defined communication protocols specify at least one of a plurality of data types to be transmitted, an ordering of the plurality of data types, or a size of at least one of the plurality of data; and upon determining the current configuration signature and the baseline configuration signature do not match, generating a notification indicating that data subsequently received from the first computing device is of uncertain integrity.
19. The system of claim 18, wherein the baseline configuration signature is generated by the configuration application using initial configuration data that defines an implicit intra-device data communications protocol for an implicit communication of data between the first computing device and the second computing device.
20. The system of claim 19, wherein the defined communication protocols specify the plurality of data types to be transmitted, the ordering of the plurality of data types, and the size of at least one of the plurality of data types.
1. A method, comprising: receiving, from a configuration application, by a computing device, and storing a baseline configuration signature for a first modular device, wherein the baseline configuration signature was generated based on initial configuration data for the first modular device; upon initialization of the first modular device, receiving, over a first data communications network, a current configuration signature from the first modular device, wherein the current configuration signature is generated based on current configuration data for the first modular device, wherein the initial configuration data and the current configuration data each define a communication protocol for implicit intra-device data communications between the first modular device and the computing device, wherein the defined communication protocols specify at least one of a plurality of data types to be transmitted, an ordering of the plurality of data types, and a size of at least one of the plurality of data types; comparing the current configuration signature with the baseline configuration signature; and upon determining the current configuration signature and the baseline configuration signature do not match, generating, by operation of one or more computer processors, a notification indicating that data subsequently received from the first modular device is of uncertain integrity.









2. The method of claim 1, wherein the baseline configuration signature is generated by the configuration application and received from the configuration application over a second data communications network.

3. The method of claim 2, wherein the configuration application is configured to generate the baseline configuration signature using initial configuration data for the first modular device and upon successful configuration of the first modular device.

4. The method of claim 3, wherein the first modular device is configured, upon initialization, to retrieve configuration data on the first modular device at the time of initialization and to generate the current configuration signature using the retrieved configuration data.

5. The method of claim 4, wherein the baseline configuration signature comprises a hash value, and wherein the configuration application is configured to use the initial configuration data as input to a predefined hash function to generate the baseline configuration signature.

6. The method of claim 5, wherein the current configuration signature comprises a second hash value, and wherein the first modular device, upon initialization, is configured to use the retrieved configuration data as input to the predefined hash function to generate the current configuration signature.
7. The method of claim 1, further comprising: subsequent to determining the current configuration signature and the baseline configuration signature do not match, flagging one or more data values received from the first modular device as of uncertain integrity.

8. A method, comprising: upon initialization of a first modular device, generating a current configuration signature using current data values for a predefined set of configuration parameters, wherein the current configuration signature is generated based on current configuration data for the first modular device, wherein the initial configuration data and the current configuration data each define a communication protocol for implicit intra-device data communications between the first modular device and the computing device, wherein the defined communication protocols specify at least one of a plurality of data types to be transmitted, an ordering of the plurality of data types, and a size of at least one of the plurality of data types; receive a baseline configuration signature from a control device, wherein the baseline configuration signature was provided to the control device by a configuration application when the first modular device was configured; comparing the received baseline configuration signature with the generated current configuration signature; and upon determining the current configuration signature and the received baseline configuration signature do not match, generating a notification indicating that data communicated between the first modular device and the control device are of uncertain integrity.







9. The method of claim 8, wherein the baseline configuration signature is generated by a configuration application.

10. The method of claim 9, wherein the configuration application is configured to generate the baseline configuration signature using initial configuration data for the first modular device and upon successful configuration of the first modular device.

11. The method of claim 10, wherein the baseline configuration signature comprises a hash value, and wherein the configuration application is configured to use the initial configuration data as input to a predefined hash function to generate the baseline configuration signature.

12. The method of claim 11, wherein the current configuration signature comprises a second hash value, and wherein the first modular device, upon initialization, is configured to use the current data values for the predefined set of configuration parameters input to the predefined hash function to generate the current configuration signature.

13. The method of claim 8, further comprising: subsequent to determining the current configuration signature and the baseline configuration signature do not match, flagging one or more data values received from the control device as of uncertain integrity.


14. A system, comprising: a modular device, comprising: a first one or more computer processors; and a first non-transitory memory containing computer program code that, when executed by operation of the first one or more computer processors, performs a first operation; and a control device, comprising: a second one or more computer processors; and a second non-transitory memory containing computer program code that, when executed by operation of the second one or more computer processors, performs a second operation; wherein the first operation comprises: upon initialization, generating a current configuration signature using current data values for a predefined set of configuration parameters, wherein the current configuration signature is generated based on current configuration data for the first modular device, wherein the initial configuration data and the current configuration data each define a communication protocol for implicit intra-device data communications between the first modular device and the computing device, wherein the defined communication protocols specify at least one of a plurality of data types to be transmitted, an ordering of the plurality of data types, and a size of at least one of the plurality of data types; and transmitting the current configuration signature to the control device over a data communications network; and wherein the second operation comprises: receiving, from a configuration application, and storing a baseline configuration signature for the modular device; receiving, from the modular device, the current configuration signature; comparing the current configuration signature with the baseline configuration signature; and upon determining the current configuration signature and the baseline configuration signature do not match, generating a notification indicating that data subsequently received from the modular device is of uncertain integrity.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGowan (US 2016/0179556).

Regarding claim 1, McGowan teaches a method, comprising: 
storing a baseline configuration signature for a first computing device, wherein the baseline configuration signature was generated based on initial configuration data for the first computing device ([0033] “initial configuration”); 
upon initialization of the first computing device (“I/O device”), receiving (figure 3A: read device description 304) a current configuration signature (“current configuration signature”) from the first computing device wherein the current configuration signature is generated based on current configuration data ([0041] each characteristic of the current configuration signature should explicitly match each of the characteristics of the descriptor set initially captured for by the initial configuration signature) wherein the initial configuration data and the current configuration data each define a communication protocol for data communications between the first computing device and a second computing device, wherein the defined communication protocols specify at least one of a plurality of data types to be transmitted, an ordering of the plurality of data types, or a size of at least one of the plurality of data types ([0035] the host may read HID descriptors that specify the number, type, and size of the HID descriptors; [0049] The communication event 406 is a request by the host 402 to determine the control endpoint (EP) maximum packet size of the I/O device 404. [0052] At communication event 416, the host 402 may request a “Get Configuration (partial)” request and the I/O device 404 may return only the first “Configuration Descriptor” based on the configuration of the device 404. The first Configuration Descriptor of the set of descriptors returned by a “Get Configuration (partial)” request identifies the total size of the configuration information available from a device 404.); and 
upon determining the current configuration signature and the baseline configuration signature do not match, generating, by operation of one or more computer processors, a notification indicating that data subsequently received from the first computing device is of uncertain integrity ([0043] “Conversely, if the configuration signature and the configuration descriptors do not match at block 314, it is possible that the configuration descriptors of the I/O device have been modified since the initial connection of the I/O device to the host.  At block 320, a notification in response to the modification to the I/O device may be presented to the user.”).
It is noted that McGowan does not explicitly recite defining a communication protocol that specify one of size, type, or ordering of data as claimed. As cited above, McGowan teaches descriptors that specify data such as packet size. Therefore, the teaching of communication protocol is implied. 

	Regarding claim 2, McGowan teaches the method of claim 1, wherein the baseline configuration signature is generated by the configuration application and received from the configuration application over a second data communications network ([0017 – “The instructions that are executed by the processor 102 may be used to discover the I/O device 108 when initially connected to the host 100, when a connection is re-established with the host 100 after a power-down operation or failure, thus, resulting in a boot process, and when re-connected, i.e., subsequent connection, to the host 100.”). 
 
	Regarding claim 3, McGowan teaches the method of claim 2, wherein the configuration application is configured to generate the baseline configuration signature using initial configuration data for the first computing device and upon successful configuration of the first computing device ([0033 – “Upon an initial connection of the I/O device, the host builds an identification signature and a configuration signature and saves both signatures.  During subsequent I/O connections of the same I/O device, the host will use the identification signature to recognize whether the I/O device has been previously attached to the host.  Furthermore, the host will use the configuration signature to determine whether the I/O device has been modified since its initial connection.“). 

	Regarding claim 4, McGowan teaches the method of claim 3, wherein the first computing device is configured, upon initialization, to retrieve configuration data on the first computing device at the time of initialization and to generate the current configuration signature using the retrieved configuration data ([0041] – “With a high level of confidence, the initial configuration signature consists of an image of all the descriptors captured when the I/O device was first discovered, i.e., each characteristic of the current configuration signature should explicitly match each of the characteristics of the descriptor set initially captured for by the initial configuration signature. [0052] - a "Get Configuration (full)" request may be requested by the host 402 and a "Configuration Descriptor (full)" may be returned by the I/O device 404 to provide all of the related interface, endpoint, and other descriptors related to the I/O device 404.  At operation 420, a configuration signature related to the configuration descriptors may be formed by the host 402 based on the communication events 416 and 418.”]. 

	Regarding claim 5, McGowan teaches the method of claim 4, wherein the baseline configuration signature comprises a hash value, and wherein the configuration application is configured to use the initial configuration data as input to a predefined hash function to generate the baseline configuration signature ([0046] – “An algorithm, for example, a checksum or hash-tag value, may be used to build the configuration signature.”). 

	Regarding claim 6, McGowan teaches the method of claim 5, wherein the current configuration signature comprises a second hash value, and wherein the first modular device, upon initialization, is configured to use the retrieved configuration data as input to the predefined hash function to generate the current configuration signature ([0046] – “the host may store an image of the descriptors or use the descriptors to build the configuration signature.  An algorithm, for example, a checksum or hash-tag value, may be used to build the configuration signature.  For example, the descriptors (e.g., configuration descriptors, other types of descriptors) can be implemented in the algorithm to build a configuration signature hash tag or a configuration signature checksum.  At block 340, the configuration signature is saved to the host, along with the identification signature in the storage location.  At block 342, the host may load the appropriate class drivers in order to control the new I/O device during usage.  At block 344, after the drivers are loaded, the new I/O device may be enabled and considered available for applications of the host to access.”]. 

	Regarding claim 7, McGowan teaches the method of claim 1, further comprising: subsequent to determining the current configuration signature and the baseline configuration signature do not match, flagging one or more data values received from the first modular device as of uncertain integrity ([0043] – “the notification can be a description of the modification”).
 
	Regarding claim 8, McGowan teaches the method of claim 4, wherein the initial configuration data and the retrieved configuration data each define a communication protocol for an implicit communication of data between the first computing device and the second computing device ([0035] – “the I/O device may include human interface device (HID) class descriptors, such as for keyboard or pointing devices, used to control the operation of the host.  The HID class-specific descriptors differ from the device descriptors of a mass storage, communication, or other class devices”). 
 
	Regarding claim 9, McGowan teaches the method of claim 8, wherein the defined communication protocols specify at least one of a plurality of data types to be transmitted, an ordering of the plurality of data types, and a size of at least one of the plurality of data types ([0035] – “the host may read HID descriptors that specify the number, type, and size of the HID descriptors and physical descriptors associated with the HID.”). 
	Regarding claim 10, McGowan teaches a method, comprising: 
	upon initialization of a first computing device, generating a current configuration signature using current data values for a predefined set of configuration parameters ([0041] - upon initialization of the first modular device (“I/O device”), receiving (figure 3A - read device descriptions 304), over a first data communications network, a current configuration signature (“current configuration signature”) from the first modular device); 
	receive a baseline configuration signature from a second computing device, wherein the baseline configuration signature was generated based on initial configuration data (figure 3A – read configuration descriptors 312) wherein the initial configuration data and the current configuration data each define a communication protocol for data communications between the first computing device and a second computing device, wherein the defined communication protocols specify at least one of a plurality of data types to be transmitted, an ordering of the plurality of data types, or a size of at least one of the plurality of data types ([0035] the host may read HID descriptors that specify the number, type, and size of the HID descriptors; [0049] The communication event 406 is a request by the host 402 to determine the control endpoint (EP) maximum packet size of the I/O device 404. [0052] At communication event 416, the host 402 may request a “Get Configuration (partial)” request and the I/O device 404 may return only the first “Configuration Descriptor” based on the configuration of the device 404. The first Configuration Descriptor of the set of descriptors returned by a “Get Configuration (partial)” request identifies the total size of the configuration information available from a device 404.); 
	upon determining the current configuration signature and the received baseline configuration signature do not match, generating a notification indicating that data communicated between the first computing device and the second computing device are of uncertain integrity ([0043] “Conversely, if the configuration signature and the configuration descriptors do not match at block 314, it is possible that the configuration descriptors of the I/O device have been modified since the initial connection of the I/O device to the host.  At block 320, a notification in response to the modification to the I/O device may be presented to the user.”). 
It is noted that McGowan does not explicitly recite defining a communication protocol that specify one of size, type, or ordering of data as claimed. As cited above, McGowan teaches descriptors that specify data such as packet size. Therefore, the teaching of communication protocol is implied. 
 
	Regarding claim 11, McGowan teaches  The method of claim 10, wherein the baseline configuration signature is generated by a configuration application ([0017 – “The instructions that are executed by the processor 102 may be used to discover the I/O device 108 when initially connected to the host 100, when a connection is re-established with the host 100 after a power-down operation or failure, thus, resulting in a boot process, and when re-connected, i.e., subsequent connection, to the host 100.”).
 
	Regarding claim 12, McGowan teaches the method of claim 11, wherein the configuration application is configured to generate the baseline configuration signature using initial configuration data for the first computing device and upon successful configuration of the first computing device ([0033 – “Upon an initial connection of the I/O device, the host builds an identification signature and a configuration signature and saves both signatures.  During subsequent I/O connections of the same I/O device, the host will use the identification signature to recognize whether the I/O device has been previously attached to the host.  Furthermore, the host will use the configuration signature to determine whether the I/O device has been modified since its initial connection.“). 
 
	Regarding claim 13, McGowan teaches the method of claim 12, wherein the baseline configuration signature comprises a hash value, and wherein the configuration application is configured to use the initial configuration data as input to a predefined hash function to generate the baseline configuration signature ([0046] – “An algorithm, for example, a checksum or hash-tag value, may be used to build the configuration signature.”). 
 
	Regarding claim 14, McGowan teaches the method of claim 13, wherein the current configuration signature comprises a second hash value, and wherein the first modular device, upon initialization, is configured to use the current data values for the predefined set of configuration parameters input to the predefined hash function to generate the current configuration signature ([0046] – “the host may store an image of the descriptors or use the descriptors to build the configuration signature.  An algorithm, for example, a checksum or hash-tag value, may be used to build the configuration signature.  For example, the descriptors (e.g., configuration descriptors, other types of descriptors) can be implemented in the algorithm to build a configuration signature hash tag or a configuration signature checksum.  At block 340, the configuration signature is saved to the host, along with the identification signature in the storage location.  At block 342, the host may load the appropriate class drivers in order to control the new I/O device during usage.  At block 344, after the drivers are loaded, the new I/O device may be enabled and considered available for applications of the host to access.”). 
 
 	Regarding claim 15, McGowan teaches the method of claim 14, wherein the initial configuration data and the retrieved configuration data each define a communication protocol for an implicit communication of data between the first computing device and the second computing device ([0035] – “the I/O device may include human interface device (HID) class descriptors, such as for keyboard or pointing devices, used to control the operation of the host.  The HID class-specific descriptors differ from the device descriptors of a mass storage, communication, or other class devices”). 
 
	Regarding claim 16, McGowan teaches the method of claim 15, wherein the defined communication protocols specify at least one of a plurality of data types to be transmitted, an ordering of the plurality of data types, and a size of at least one of the plurality of data types ([0035] – “the host may read HID descriptors that specify the number, type, and size of the HID descriptors and physical descriptors associated with the HID.”). 
 
	Regarding claim 17, McGowan teaches the method of claim 10, further comprising: subsequent to determining the current configuration signature and the baseline configuration signature do not match, flagging one or more data values received from the control device as of uncertain integrity ([0043] – “the notification can be a description of the modification”). 
 
	Regarding claim 18, McGowan teaches a system, comprising: a first computing device (figure 1: I/O devices 108), comprising: a first one or more computer processors ([0063] – I/O device including a processor and non-transitory computer readable medium);  and a first non-transitory memory containing computer program code that, when executed by operation of the first one or more computer processors, performs a first operation ([0063] – I/O device including a processor and non-transitory computer readable medium);  and 
	a second computing device (figure 1: host device 100), comprising: a second one or more computer processors;  and a second non-transitory memory containing computer program code that, when executed by operation of the second one or more computer processors, performs a second operation  ([0063] – host device including a processor and non-transitory computer readable medium);  
	wherein the first operation comprises: generating a current configuration signature using current data values for a predefined set of configuration parameters  ([0041] - upon initialization of the first modular device (“I/O device”), receiving (figure 3A - read device descriptions 304), over a first data communications network, a current configuration signature (“current configuration signature”) from the first modular device), wherein the predefined set of configuration parameters define an implicit communications protocol for communications between the modular device and the control device ([0002] - An input/output (I/O) device may support the Downloadable Firmware Update (DFU) I/O device Class or a vendor defined mechanism, which defines a protocol for sending new firmware updates to the device.  In embodiments, the DFU generically refers to a mechanism that allows the firmware of an I/O device to be updated, irrespective of whether the USB DFU Device Class, a vendor defined, or other method is used.  Vendors may take advantage of the DFU Device Class or a vendor-defined mechanism to update the I/O device when firmware bugs are found, class-specific protocols are changed, and features are added, among other firmware updates.  In some cases, a I/O device may be reprogrammed during a firmware update to harm a system]; and 
	transmitting the current configuration signature to the second computing device over a data communications network ([0018] - during the initial connection, the discovery block 110 reads descriptors (e.g., device descriptors, configuration descriptors) of the I/O device 108 and a build block 112 builds a device signature, i.e., a configuration signature, based on the descriptors of the I/O device 108.  The configuration signature is saved and compared against descriptors of the I/O device 108 during subsequent connections. ); and 
	wherein the second operation comprises: 
storing a baseline configuration signature for a first computing device, wherein the baseline configuration signature was generated based on initial configuration data for the first computing device ([0033] “initial configuration”); 
	receiving, from the first computing device, the current configuration signature (figure 3A – read configuration descriptors 312);  
	wherein the initial configuration data and the current configuration data each define a communication protocol for implicit intra-device data communications between the first computing device and the second computing device, wherein the defined communication protocols specify at least one of the a plurality of data types to be transmitted, an ordering of the plurality of data types, or a size of at least one of the plurality of data ([0035] the host may read HID descriptors that specify the number, type, and size of the HID descriptors; [0049] The communication event 406 is a request by the host 402 to determine the control endpoint (EP) maximum packet size of the I/O device 404. [0052] At communication event 416, the host 402 may request a “Get Configuration (partial)” request and the I/O device 404 may return only the first “Configuration Descriptor” based on the configuration of the device 404. The first Configuration Descriptor of the set of descriptors returned by a “Get Configuration (partial)” request identifies the total size of the configuration information available from a device 404.); and 
	upon determining the current configuration signature and the baseline configuration signature do not match, generating a notification indicating that data subsequently received from the modular device is of uncertain integrity ([0043] “Conversely, if the configuration signature and the configuration descriptors do not match at block 314, it is possible that the configuration descriptors of the I/O device have been modified since the initial connection of the I/O device to the host.  At block 320, a notification in response to the modification to the I/O device may be presented to the user.”). 
It is noted that McGowan does not explicitly recite defining a communication protocol that specify one of size, type, or ordering of data as claimed. As cited above, McGowan teaches descriptors that specify data such as packet size. Therefore, the teaching of communication protocol is implied. 
 
	Regarding claim 19, McGowan teaches the system of claim 18, wherein the baseline configuration signature is generated by the configuration application using initial configuration data that defines an implicit intra-device communications protocol for an implicit communication of data between the first computing device and the second device ([0018] - during the initial connection, the discovery block 110 reads descriptors (e.g., device descriptors, configuration descriptors) of the I/O device 108 and a build block 112 builds a device signature, i.e., a configuration signature, based on the descriptors of the I/O device 108.  The configuration signature is saved and compared against descriptors of the I/O device 108 during subsequent connections). 
 
	Regarding claim 20, McGowan teaches the system of claim 19, wherein the defined communication protocols specify at least one of a plurality of data types to be transmitted, an ordering of the plurality of data types, and a size of at least one of the plurality of data types ([0035] – “the host may read HID descriptors that specify the number, type, and size of the HID descriptors and physical descriptors associated with the HID.”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. BeSerra et al. (US 10,896,266) – hardware component used to determine if particular component can be used to attest an identity of a particular component. 
2. Gourlay et al. (US 2014/0280846) – matching configuration signature with policy on a controller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALINA BOUTAH
Primary Examiner
Art Unit 2442



/ALINA A BOUTAH/           Primary Examiner, Art Unit 2442